                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOHNNIE BANKSTON,

             Plaintiff,

 v.                                            Case No. 3:15-CV-1275-NJR-MAB

 MNICHAEL WILLIAMS, JEFFREY
 DENNISON, and SAMUEL STERRETT,

             Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Mark A. Beatty (Doc. 166), which recommends denying the

motion to dismiss filed by Samuel Sterrett (Doc. 162).

       Plaintiff Johnnie Bankston is an inmate in the Illinois Department of Correction,

who is currently incarcerated at Shawnee Correctional Center (“Shawnee”) (Doc. 129).

He brings this action under 42 U.S.C. § 1983 for various violations of his constitutional

rights (Doc. 129). According to the Third Amended Complaint, Sterrett is the Chaplain at

Shawnee and is responsible for conducting and supervising religious activities (Id.).

Bankston alleges Sterrett has denied him religious services and a diet conforming to his

religious tenets (Id.). Bankston brings two counts against Sterrett, in his individual and

official capacity:




                                       Page 1 of 3
               Count 1—First Amendment claim for denial of religious services

               Count 3—First Amendment claim for a non-conforming kosher
                       diet. 1

         Sterrett moves to dismiss these counts, arguing Bankston has failed to properly

allege he was personally involved in the constitutional deprivations (Doc. 162). On May

15, 2019, Judge Beatty issued a Report and Recommendation, which recommends

denying Sterrett’s motion (Doc. 166). Judge Beatty reasons that Bankston specifically

alleges that Sterrett is responsible for conducting and supervising religious activities at

Shawnee, which is sufficient to satisfy the federal pleading standards (Id.). The parties

did not file objections to the Report and Recommendation, which were due May 29, 2019

(Id.).

         Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific

objections to the Report and Recommendation are made, however, this Court need not

conduct a de novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985). Instead, the Court should review the Report and Recommendation for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). A judge may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).


1The Third Amended Complaint alleges four counts, but Bankston voluntarily dismissed counts 2 and 4
(Doc. 145).

                                            Page 2 of 3
      The Court has carefully reviewed the briefs submitted by the parties, as well as

Judge Beatty’s Report and Recommendation. Following this review, the Court fully

agrees with the findings, analysis, and conclusions of Judge Beatty and ADOPTS the

Report and Recommendation in its entirety. The Motion to Dismiss filed by Sterrett

(Doc. 162) is DENIED.

      IT IS SO ORDERED.

      DATED: June 18, 2019

                                              ___________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 3 of 3
